DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 20, 2021.  Claims 1-6 and 11-18 are currently pending.

Double Patenting
Claims 15-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 11-14 and 15-18 include the exact same limitation and are dependent upon claim 1, therefore they are duplicates of each other. Please correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) in view of Schneider et al. (US 4498843).
Re claim 1: Rothkopf teaches an optical encoder (fig. 1 and 5, abstract) comprising: a rotary shaft (160/510) having a rotational axis (see fig. 1 and 5, col. 2, lines 46-67, col. 3, lines 1-2 and col. 6, lines 7-31, shaft rotates about an axis), the rotary shaft (160/510) being actuatable along the rotational axis (see fig. 1 and 5, col. 2, lines 46-58, col. 4, lines 7-20 and col. 6, lines 7-22, the shaft moves linearly along axis from a first position to a second position); at least one light generating element (170/540) operable to generate light (see fig. 1 and 5, col. 9, lines 28-38 and col. 10, lines 10-18); and at least one light detecting element (180/530) operable to detect light and convert the detected light into a signal (see fig. 1 and 5, col. 6, lines 54-67 and col. 7, lines 1-67); wherein the rotary shaft (160/510) includes a portion (165/515) operable to reflect light generated from the at least one light generating element (170/540) onto the at least one light detecting element (180/530) wherein the signal is generated (see fig. 1 and 5, col. 5, lines 55-67, col. 6, lines 1-6 and 54-67 and col. 7, lines 1-67); the portion (165/515) being configured such that an actuation of the rotary shaft (160/510) from a first position to a second position generates a corresponding change in the signal generated in the at least one light detecting element (180/530) (see fig. 1 and 5, col. 2, lines 46-58, col. 5, lines 55-67, col. 6, lines 1-6 and lines 38-67, col. 7, lines 1-67, col. 11, lines 64-67 and col. 12, lines 1-16); wherein the corresponding change in the signal generated in the at least one light detecting element (180/530) is correlated with a user actuation of the rotary shaft (165/510), and further with the speed of the user actuation 
Re claim 2: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, 180/530) (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 3: Rothkopf as modified by Schneider teaches the optical encoder, wherein the at least one subportion (Rothkopf, 165/515) within the plurality has a substantially different reflectivity than another sub-portion within the plurality (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 4: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least one subportion (Rothkopf, 165/515) within the plurality is substantially absorbing (Rothkopf, col. 8, lines 54-64).

Re claims 11 and 15: Rothkopf as modified by Schneider teaches the optical encoder, wherein the computational unit (Rothkopf, processor, Schneider, 118) includes a microprocessor, a central processing unit, and/or a micro-controller (Rothkopf, processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 8, lines 54-64, microprocessor).
Re claims 12 and 16: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least a portion of the computational unit (Rothkopf, processor, Schneider, 118) is included in a host device (Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2).
Re claims 13 and 17: Rothkopf as modified by Schneider teaches the optical encoder, wherein the host device is a portable computational device (Rothkopf, processor in smartwatch/watch, Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2).
Re claims 14 and 18: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portable computational device is a smartphone or a smartwatch .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) in view of Schneider et al. (US 4498843) as applied to claim 1 above, and further in view of Heyworth (EP 1736738).
Re claim 6: Rothkopf as modified by Schneider teaches wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16), but does not specifically teach wherein the portion is tapered along the rotational axis of the rotary shaft, such that the actuation of the rotary shaft from the first position to the second position generates the corresponding change in the signal generated in the at least one light detecting element. Heyworth teaches an optical encoder, wherein a portion (44) is tapered along a rotational axis of a rotary shaft (46), such that an actuation of the rotary shaft (46) from a first position to a second position generates a corresponding change in a signal generated in at least one light detecting element (paragraphs 27-29, axial and radial movements are detected by reflected light from the portion 44 that is tapered along the rotation axis, see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any desired shape, structure or pattern for the portion in Rothkopf as modified by Schneider .

Response to Arguments
Applicant’s arguments, see amendment and arguments, filed December 20, 2021, with respect to the rejection(s) of claim(s) claim 1 under 35 USC 103 in view of Rothkopf et al. (US 20190170541) in view of Denny, III (US 20040212586) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothkopf et al. (US 10190891) in view of Schneider et al. (US 4498843).
Rothkopf teaches the optical encoder comprises a processor that is operably connected to the photodiode and the processor is used to compute speed and directions of a shaft when actuated by a user using the changing signals outputted from the photodiode (claim 1, 12 and 13, col. 2, lines 59-67, col. 3, lines 1-2, col. 8, lines 37-46, col. 11, lines 48-67, col. 12, lines 1-64). Rothkopf does not explicitly teach the operably connected is electrical communication. Schneider was brought in to teach electrical communication (col. 10, lines 43-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878